PER CURIAM:
This claim was submitted to the Court upon written stipulation of the parties. It was stipulated that in February, 1976, the Vespondent was constructing a road near Danville in Boone County, West Virginia, and that' blasting activities of the respondent damaged the claimants’ property. It was further stipulated that the claimants sustained damage to their property in the amount of $4,000.00. Believing that liability exists on the part of the respondent and that the damages are reasonable, the Court makes an award to the claimants in the amount of $4,000.00.
Award of $4,000.00.